Citation Nr: 1118998	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disability, and, if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2009 the Board remanded these issues to the RO via the Appeals Management Center (AMC) for additional development.  That development completed the issues have properly been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The RO denied service connection for disabilities of the lumbar spine, left shoulder, bilateral ankles, and bilateral feet, and for hearing loss, in an unappealed March 2006 rating decision.  

2.  Evidence added to the record since the March 2006 rating decision, that is not cumulative or redundant, does not, whether considered by itself or with evidence already of record, relate to an unestablished fact necessary to substantiate any of the claims of entitlement to service connection for disabilities of the lumbar spine, left shoulder, bilateral ankles, or for hearing loss.  

3.  Evidence added to the record since the March 2006 rating decision, that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral foot disability.  

4.  The Veteran does not have a disability of either foot that had onset during his active service or is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, in which the RO denied service connection for disabilities of the lumbar spine, left shoulder, bilateral ankles, and bilateral feet, and for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010). 

2.  The criteria for new and material evidence has not been met as to claims of entitlement to service connection for disabilities of the lumbar spine, left shoulder, bilateral ankles, or for hearing loss, and these claims are not reopened.  38 U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  The criteria for new and material evidence has been met as to a claim of entitlement to service connection for a bilateral foot disability and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

4.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309  (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  One method of establishing the second and third elements is a demonstration of continuity of symptomatology, which, in turn, may be established by demonstrating that a condition was "noted" during service, that the same symptomatolgy existed post-service, and that there is a nexus between the present disability and the post-service symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In a decision, dated in March 2006, the RO denied claims of entitlement to service connection for a lumbar spine disability, a left shoulder disability, a bilateral foot disability, a bilateral ankle disability, and bilateral hearing loss.  

An appeal of an RO decision to the Board will be initiated by a notice of disagreement.  38 U.S.C.A. § 7105(a).  Notice of disagreement will be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105(b).  If no notice of disagreement is filed within the prescribed period the action or determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38.  38 U.S.C.A. § 7105(c).  

In this case the RO mailed notice of the March 2006 rating decision to the Veteran and his representative, along with notice of his appellate rights, on March 22, 2006.  The Veteran submitted additional evidence following that mailing but did not express disagreement or an intent to appeal the decision.  After review of that evidence the RO, in March 2007, issued a decision confirming the previous denials.  On April 27, 2007 the RO received the Veteran's notice of disagreement with the March 2007 decision.  The March 2006 decision is thus final.  

The exception to the rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

If new and material evidence is added to the record prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2010).  

The threshold question in this case is whether the claims denied in the March 2006 rating decision can be reopened.  To determine if new and material evidence has been submitted, VA must look at what facts were unestablished at the time of the March 2006 decision and what evidence was then of record and what evidence has since been added to the record.  

At the time of the March 2006 decision, the Veteran's service treatment records, VA treatment records, and records of treatment from private treatment providers were associated with the claims file.  Since then additional VA treatment records have been added to the file as well as records from his claim for disability benefits from the Social Security Administration (SSA), which include additional records of treatment from private providers.  

The Board is required to decide whether new and material evidence has been received preliminarily to addressing merits; what the RO may have determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

It is more efficient to address the Veteran's statements prior to addressing his individual claims to reopen.  In his application for compensation benefits the Veteran did not allege that any of the disabilities began during service.  He also listed that he did not have National Guard or Reserve service.  He merely listed his disabilities with no history of onset.  In July 2005, he submitted copies of service treatment records that were already of record and evidence from many years post service.  He did not comment on onset of any of his disabilities and did not make any statement of continuity of symptomatology.  In his April 2007 notice of disagreement and his July 2007 substantive appeal, he asserted only that his conditions should be service-connected but did not present any statement as to onset of the conditions or continuity of symptomatology.  Thus, none of the statements from the Veteran point to any specifics with regard to his claimed disabilities.  Nor do any of his statements, before or after March 2006, constitute assertions of continuity of symptoms since service or of a noting of symptoms, disease, or injury during service.  

Hearing loss

None of the evidence added to the record since the March 2006 rating decision shows that the Veteran has a hearing loss disability or mentions hearing loss symptoms during service, and it follows that none of the evidence provides any nexus information.  In May 2009 and April 2011 writings, his representative argued that the Veteran served in an artillery unit during service and that the Veteran is competent to report that he has hearing loss.  There is no statement that the Veteran has alleged that he had a hearing loss that began during service or that any symptoms of hearing loss had onset during service. 

The Board has considered the argument presented by the Veteran's representative.  However, the Veteran's occupational specialty and the fact that he was assigned to an artillery unit were facts before the RO at the time of the March 2006 rating decision as evidenced by his DD 214, so this report is not new and material evidence.  As new and material evidence has not been submitted since the March 2006 rating decision, with regard to entitlement to service connection for hearing loss, the claim is not reopened.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left shoulder claim

For his left shoulder claim, the unestablished facts at the time of the March 2006 decision were an injury or disease in service and a nexus between a current right shoulder disability and his service.  Evidence of a left shoulder disability was of record at the time of the March 2006 rating decision.  This included findings in December 2002 VA rheumatology notes that he had undergone multiple left rotator cuff surgeries.  

Also of record was evidence from private practitioners.  Treatment notes going back to 1970 from Dr. F.L.  documented treatment for left shoulder pain in October 1970 and that he had injured his left shoulder in his job as an electrician while pulling wire some 18 months earlier.  There are notes from the 1970s and 1990s documenting various injuries of his shoulder post-service and treatment, including surgical treatment.  For example, in July 1999 notes from signed by "R.F.M.," M.D. it is documented that he had a torn rotator cuff due to work related injuries in the 1990s and that Dr. "F.A.L." performed reconstructive surgery of his shoulder following a lifting accident in 1970.  Extensive notes from "F.A.L," M.D. documented rotator cuff injuries beginning in 1970 and attributed to injuries 18 months earlier caused by pulling wire at work in his occupation as an electrician.  

Evidence added to the record since the March 2006 rating decision does not relate to whether he had a shoulder injury or disease during service or a relationship between his service and a left shoulder condition.  The private evidence added comes mostly from with the Social Security Administration disability records received in October 2009.  This evidence shows no more than what was already shown at the time of the March 2006 decision - that he injured his left shoulder many years post service in work related incidents.  There are notes from the 1970s and 1990s documenting various injuries of his shoulder post service and treatment, including surgical treatment.  For example, an August 1989 recurrent tendinitis and arthritis consultation report provided by "S.C.," M.D. noted that the Veteran had a history of  surgery on his left shoulder, status post dislocation but did not give a date for that surgery.  An October 1993 discharge summary from Zale Lipshy University Hospital, signed by "M.A.F.," M.D., documents the following:  "The patient presents with left shoulder impingement.  Studies indicate rotator cuff tear.  He initially injured his shoulder at work in 1990."  Other notes from this physician and other physicians document that he had left shoulder surgery following 1990 and had problems with his left shoulder in the 1990s.  Other notes indicate that he injured his shoulder in August 1991 or later.  "F.A.L.," M.D. stated in a May 1992 treatment note that the Veteran had long standing problems with his left shoulder and had undergone surgery of his left shoulder in the past because of rotator cuff problems and then, in August 1991, reinjured his shoulder pulling cable.  A treatment record signed by "T.R.F.," M.D. indicates that the Veteran injured his left shoulder pulling cable on the job as an electrician in September 1991 and had surgery in 1992 and again in 1993.  This evidence thus shows that the Veteran's left shoulder injury occurred many years after service.  None of the evidence relates to a left shoulder disease or injury with onset during service or any current or past injury or disease of his left shoulder related to his service.  Hence, the evidence submitted is not new and material.  

In May 2009 and April 2011 writings, his representative argued that although the Veteran had not stated that he injured his shoulder in reserve duty he asserted his belief that he is entitled to service connection for such alleged disabilities.  
The representative argued that although the Veteran's service treatment records were negative for evidence shoulder injuries or complaints and although he was found to be normal at separation from service, there were no records of his reserve duty from 1959 to 1962.  The examiner stated that "since his SMRs [service treatment records] from active duty are silent, it is likely that records from reserve duty will contain evidence to support his claims."  He cited to the Veteran's service personnel records.  

The service personnel records to which the representative cited shows that he was transferred from active duty to the Marine Corps Reserves in 1959 but do not show any active or inactive duty for training.  Rather the records merely show that his primary duty was "inactive" from April 1959 to April 1962.  

The representative's argument is not new and material evidence.  The Board addresses VA's duty to assist as to this argument in the "Duties to notify and assist" section of this decision.  

Because new and material evidence has not been submitted since the March 2006 rating decision in which the RO denied service connection for a left shoulder disability, the claim is not reopened.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral ankles claim

For his bilateral ankle condition, the unestablished facts were an injury or disease during service, a current disability, and any nexus between the two.  Evidence of record at the time of the March 2006 decision included the Veteran's reports, for example in December 2002 VA rheumatology notes, of pain in both ankles on walking.  Also included were 1996 notes from "J.M.L.," M.D. documenting that x-rays of his ankles showed mild degenerative changes and possible degenerative joint disease of the ankles.  "K.A.S.," M.D.'s notes from that same year included that the Veteran had subtalar arthritis.  

Evidence added to the record since the March 2006 decision does not add any information with regard to the Veteran's ankles.  There is no mention of an injury or disease of either ankle and no mention of his ankles with respect to service.  In May 2009 and April 2011 writings, his representative argued that although the Veteran had not stated that he injured his ankles in reserve duty he asserted his belief that he is entitled to service connection for such alleged disabilities.  The representative stated that "since his SMRs [service treatment records] from active duty are silent, it is likely that records from reserve duty  will contain evidence to support his claims."  As explained with regard to the same argument offered as to the claim for benefits for a shoulder disability, this is not new and material evidence, but merely speculation as to possibilities.  

As new and material evidence has not been added to the record since the March 2006 rating decision, the claim of entitlement to service connection for a bilateral ankle disability is not reopened.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Low back claim

For his low back claim, the evidence of record at the time of the March 2006 decision showed that he had a current back disability and showed that he injured his back in a work related event in many years after service.  The evidence also showed that he reported slight back ache in December - January 1958-59.  

Of record was evidence of back disability and treatment several years after service and connected to post service work related injuries.  This included a July 1999 report from "R.F.M.," M.D. noting lumbar surgical treatment in the 1990s.  Also of record were treatment notes going back to 1970s from "F.A.L.," M.D.  These document that, in July 1975,  the Veteran injured his back while pulling wire in his job as an electrician.   Also of record were VA treatment records from November 2003 of lumbar osteoporosis.  The unestablished facts were a chronic condition during service and any nexus between his service and his current back disability.  

VA and private treatment records were added to the file after the March 2006.  These included an August 1989 recurrent tendinitis and arthritis consult report signed by "S.C.," M.D.  Dr. S.C. listed a number of joint symptoms and past surgical treatment.  As far as his back, Dr. S.C. stated that he was positive for low back pain which was recently investigated by a Dr. B. and that x-rays apparently showed a small amount of settling at L4-5 and L5-S1.  She stated "[h]e has had the back off and on for the past year."  This was received with the Social Security Administration records in 2009.  This report does not relate to any in-service injury or disease of the Veteran's back or any nexus between service and his back condition.  

Also added to the record in 2009 as part of the Social Security Administration records is a psychological examination report dated in March 1993 and signed by R.W.A., PhD.  Noted in this report is that the Veteran was in the Marine Corps from 1955 to 1959 and functioned as a tank driver and gunner.  The report notes that the Veteran was a licensed electrician and had obtained his skills through on the job training.  He reported that he worked as an electrician for 26 years and had done that type of work since leaving service.  The health history section of that report mentions injuries of his left shoulder an left elbow and back problems.  There is no indication from this report that the injuries or symptoms had onset during service or are related to any event, injury, or disease in service.  

The other evidence added to the record after the March 2006 decision is similar.  None of the evidence added to the record after the March 2006 decision relates to an injury or disease of his low back during service or any nexus between his low back and service.  

In May 2009 and April 2011 writings, the Veteran's representative argued that the Veteran complained of back pain during service and had a current back disability and that the Veteran believed that he was entitled to service connection for the disability.  

This is not new or material evidence.  All of these facts were established at the time of the March 2006 rating decision.  

As new and material evidence has not been added to the record since the March 2006 rating decision, with regard to the claim of entitlement to service connection for a low back disability, that claim is not reopened.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral feet claim

For his bilateral feet claim, the evidence of record at the time of the March 2006 decision indicated that he had been treated for athletes foot during service on one occasion but there was no evidence of a chronic condition during service, no evidence of a current disability, and no evidence of a nexus between service and a current disability.  

Added to the record with the Social Security Administration records in 2009 is the August 1989 consult from Methodist Hospitals, signed by "S.C.," M.D.  Dr. S.C. stated that although the Veteran had problems with his knees he "does not have any significant problems with pain in his feet or ankles."  She reported that he had some tenderness over the metatarsophalangeal (MTP) joints of both feet.  She did not diagnose any condition of  his feet.  

Because an unestablished fact at the time of the March 2006 rating decision was that the Veteran had no current disability, the Board finds that the mention of some tenderness over the MTP joints of both feet as of 1989 could liberally be construed as evidence that he may currently have a disability of his feet.  This then is new and material evidence and the claim for service connection for a bilateral foot disability is reopened.  

The Board now turns to the merits of the Veteran's claim for service connection for a bilateral foot disability.  Service medical records show that the Veteran was treated for athletes foot of both feet in March 1959, prescribed an ointment and returned to duty.  An April 1959 report of medical examination, which was approximately two weeks after his athletes foot treatment, shows that his feet and skin were normal.  This tends to show that his athletes foot had resolved by that time.  Thus, service treatment records do not show that he had other than an acute episode of athletes foot.  There are no findings of any other symptoms or abnormalities of his feet during service and no mention of any injuries of his feet.  This tends to show that his athletes foot resolved and he had no other injury or disease of his feet during service.  

He has not alleged any specific injury of his feet during service.  

There are no findings of athletes foot after service.  There is no evidence that he has athletes foot at any time since he filed his claim.  He has not alleged that he has had athletes foot at any time since he filed his claim, only that he believes service connection is warranted for an unspecified bilateral foot disability.  Given that there is a large number of post service records addressing nearly all of his anatomy the absence of a report of any findings or complaints of athletes foot post-service together with the findings at separation from service tends to show that he has not had athletes foot since service.  The preponderance of evidence is therefore against a finding that service connection is warranted for athletes foot.  

Although the Veteran was found to have tenderness of the MTP joints of both feet in August 1989, that report is the first and only report of a foot problem other than the Veteran's statements claiming service connection for a bilateral foot disability.  As this comes 30 years after service and there is no evidence of tenderness of the MTP joints of either foot or any musculoskeletal symptoms or findings during service and as this musculoskeletal system, feet, and lower extremities were all found to be normal at separation from active service, the finding of tenderness of the MTP joints in August 1989 establishes no more than that he possibly has a disability of the MPT joints of both feet as of that time.  This is not evidence of arthritis manifesting within one year of separation from service.  Because there is no evidence favorable to a finding of either of the other two elements of a service connection claim and because the service records provide evidence against his claim, the Board finds that the preponderance of the evidence is against a grant of service connection for a disability involving the MTP joints of either foot.  

Beyond the above, the Board must note that the Veteran has filed a series of claims and then fails to indicate when, and how, these disabilities are related to service.  He appears to file claims for all (or most) of his current disabilities, attempting to associate them with his service from January 1956 to April 1959, more than 50 years ago, with little explanation, while providing the Board medical records that clearly indicate post-service injuries are the cause of many of these problems.  Moreover, while the Board does not doubt the sincerity of the Veteran's current belief that his symptoms have been present since his years in service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his disabilities.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

Based on the evidence of record, his appeal as to entitlement to service connection for a bilateral foot disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the VCAA duty to notify was provided by way of letters sent to the Veteran in March 2006 and September 2009 that fully addressed what evidence was required to reopen his claims and what the evidence going to assignment of effective dates and disability ratings.  The Veteran's "claim" in this case was received by the RO in May 2006 and consisted of his submission of evidence in response to a VCAA notice letter sent to him in July 2005 with regard to his earlier claim which was adjudicated in March 2006.  He specifically referred to that earlier VCAA letter in his document submitted in May 2006.  Thus, although the letters in March 2006 and September 2009 did not provide all of the notice generally provided as to claims for service connection, the claims were for the same disabilities as previously claimed and, given the time frame of the letters and his reference to the earlier letter, the Board finds that the Veteran is not prejudiced by any deficiency in the notice provided after VA received his writing in May 2006.  

Here, the duty to notify was not satisfied prior to the March 2007 decision.  However, the timing of the notice  was cured by the time that the Veteran had to participate meaningfully in the development of his claims and the AMC's issuance of the supplemental statement of the case in April 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is not required to reopen a claim that has been disallowed except when ne and material evidence is presented or secured.  38 U.S.C.A. § 5103(f).  VA's duty to provide a medical examination or obtain a medical opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159((c)(4)(iii).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for a bilateral foot disability, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and records from the Social Security Administration.  Of record are private treatment records submitted by the Veteran.  

VA has no duty to provide the Veteran with an examination or obtain an expert opinion in this case.  As new and material evidence has not been presented or secured with regard to the claims for service connection for hearing loss and disabilities of the low back, left shoulder, and bilateral ankles, VA has no duty to provide a medical examination or obtain a medical opinion with regard to those issues.  As to the claim of entitlement to service connection for a bilateral foot disability, the only condition of his feet shown during service was athletes foot.  Although there are several volumes of treatment records associated with the claims file from 1970 forward, although these records address nearly all of his anatomy there is no mention of athletes foot or of any rash of his feet in any of the records.  The Veteran has not alleged that he has had athletes foot at any time since he filed his claim.  Therefore, the only condition of his feet shown in service is not one of which he has any diagnosis or symptoms.  As far as the athletes foot shown in service, there is no evidence that he has had this condition or symptoms of this condition at any time since service.  As to the tenderness of his MTP joints found in 1989, even assuming, without deciding, that he still has such tenderness and that such tenderness is a symptom of a disability, there is no evidence establishing any such disease, injury, or event related to a joint condition of his feet during service.  For these reasons, VA has no duty to provide a medical examination or obtain a medical opinion with regard to his claim of entitlement to service connection for a bilateral foot disability.  

In the June 2009 remand, the Board directed the RO/AMC to obtain relevant Social Security Administration disability records, send the Veteran notice as to the evidence needed to reopen his claims, request that he reveal any worker's compensation claim he ever filed, attempt to obtain such records (if any), and readjudicate the claims.  The RO/AMC obtained the Social Security Administration disability records, sent him an adequate notice letter in September 2009, and requested that he identify any worker's compensation claims.  He did not respond so it was not possible to directly obtain any worker's compensation claims records, although the Social Security Administration records contain numerous documents that reference workers compensation and the electric company for whom the Veteran worked.  The AMC readjudicated the claims in April 2010.  There has been compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional records will not provide a basis to grant his claims for reasons the Board has attempted to make clear above.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

In this regard, the representative's speculation that there may be reserve duty records that show some injury is not the identification of additional existing evidence but only speculation as to possibilities without any basis.  The Veteran clearly indicated in his application for benefits that he had no Reserve duty and there is no statement by the Veteran regarding any Reserve duty.  The personnel records referred to by his representative show only that he was transferred to the Marine Corps Reserves in 1959 and that his status from that time until his discharge was "inactive."  The representative's argument is not an indication that there are any relevant records that are not of associated with the claims file.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

As new and material evidence has not been received with regard to claims of entitlement to service connection for a lumbar spine disability, a left shoulder disability, a bilateral ankle disability, and bilateral hearing loss, those claims are not reopened and the appeal is denied as to those issues.  

As new and material evidence has been received with regard to the claim of entitlement to service connection for a bilateral foot disability, that claim is reopened, and to that extent only the appeal is granted.  

Service connection for a bilateral foot disability is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


